Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 13, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (hereinafter Yu, US 2017/0126825) in view of St. Clair et al. (hereinafter St. Clair, US 2014/0189539).
In regards to independent claim 1 and 18 and 20, Yu teaches a method of resurfacing content items on a messaging system, comprising:
storing a content item generated by a client device of a user, the user associated with the messaging system (Yu, [0020]);
in response to the user performing a first interaction with the content item, determining a first score to assign to the interaction and updating a resurface score associated with the content item with the score (Yu, [0007]), wherein the first interaction is the user sharing the content item within the messaging system (Yu teaches sharing an item is an interaction used in calculating an affinity score, [0027], [0024], [0057], “Examples of interactions with objects include: commenting on posts, sharing links, and checking-in to physical locations via a mobile device, accessing content items, and any other suitable interactions. Additional examples of interactions with objects on the social networking system 140 that are included in the action log 220 include: commenting on a photo album, communicating with a user, establishing a connection with an object, joining an event to a calendar, joining a group, creating an event, authorizing an application, using an application, expressing a preference for an object (“liking” the object) and engaging in a transaction” “A feature may be specified as an expression based on values describing the source object or user, the target object or user, or interactions between the source object or user and target object or user; hence, an edge may be represented as one or more feature expressions,” “sharing the previously presented content item with a user”);
determining whether to resurface the content item to the user based on the resurface score (Yu, [0050]); and 
in response to a determination to resurface the content item to the user, displaying, on a display of the client device, a user interface comprising a user interface item for the user to view the content item (Yu, [0051]).
Yu fails to explicitly teach In response to the friend performing a second interaction with the content item, determining a second score to assign to the second interaction and updating the resurface score associated with the content item with the second score.
St Clair teaches:
In response to the friend performing a second interaction with the content item, determining a second score to assign to the second interaction and updating the resurface score associated with the content item with the second score. (St Clair teaches reranking displayed items based on interactions by other users such as likes, comments, etc., [0061], [0082-0087], “In particular embodiments, the social-networking system may prioritize, restrict, and/or otherwise control retrieval of content (e.g., when there is a plethora of available content because the user has a copious number of social connections who diligently and frequently post content) based on any number of factors, by way of example and not limitation: degree of separation (with respect to the user who posted the content, user(s) directly identified in the content, or user(s) associated with the content by a tag), affinity, relevance, recency, popularity (as determined by, e.g., views, clicks, "Likes", comments, ratings, re-postings), proximity (for content associated with a particular location, with respect to the user's current location, the user's "home" location, or another location associated with the user), privacy settings of other users identified in or associated with the content, or whether the content is sponsored or not.”). It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and St Clair before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to ranking based on content interaction of St Clair in order to obtain a content feed that is updated due to group content interaction. One would have been motivated to make such a combination because it allows the user to be informed on which items are popular with their social network thereby allowing them to better engage with their audience.
In regards to dependent claim 5, Yu in view of St. Clair teaches wherein the content item is a first content item, the resurface score is a first resurface score, and wherein determining whether to resurface further comprises:
comparing the first resurface score with a plurality of resurface scores, each of the plurality of resurface scores associated with each of a respective content item of a plurality of content items (Yu, [0061]).
In regards to dependent claim 13, Yu in view of St. Clair teaches wherein the content item is a first content item, and the method further comprises:
determining whether to resurface a plurality of second content items to the user based on a plurality of second resurface scores associated with the plurality of second content items compared with a plurality of third resurface scores associated with a plurality of third content items (Yu, [0032]).

Claim 2-4, 6-10, 12-14, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of St. Clair and Chandran et al. (hereinafter Chandran, US 10,296,512).
In regards to dependent claim 2 and 19, Chandran teaches:
In response to the user performing a third interaction with the content item, determining a third score to assign to the interaction and updating the resurface score associated with the content item with the third score, wherein the third interaction is the user modifying the content item with modification data, the modification data comprising a text caption or a media overlay (Chandran, Column 4 Lines 35-50, “The analysis may include looking for labels (e.g., tags) that have been assigned to the content item, such as by an author of the content item. The analysis may also include identifying keywords and/or key phrases in the content item that are associated with one or more entities, where the associations may be provided in a database that maps entities to keywords and/or key phrases. For example, a content item may be a web page about Redwood National Park”). It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Chandran before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the content scoring of Chandran in order to obtain a content feed that is updated due to content scoring models. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.
In regards to dependent claim 3, Chandran teaches: 
In response to the user performing a third interaction with the content item, determining a third score to assign to the interaction and updating the resurface score associated with the content item with the third score, wherein the third score is determined to be higher for the interaction when the user interaction comprises the user modifying the content item with modification data than when the interaction comprises the user viewing the content item (Chandran, “What may be considered consumption of a content item may differ between different users and may be heuristically based on client side logic,” “way of non-limiting example, the user types may include an “active engager,” a “passive viewer,” a “new user,” a “popular user” (e.g., a celebrity), a user interested in an aspect of a product, among other types. Other user types may be more specifically correlated with an interaction type (e.g., endorsing, commenting, resharing, voting, clicking on, viewing, expanding, and so on,” “The architecture 200 includes multiple predictive models and/or functions, including an endorsement model 210, a reshare model 215, a comment model 220, and a media click model 225 (hereafter “models 210-225”). Each model may use machine learning and/or statistics to generate a score predictive of a type of user engagement,” Column 6 Lines 49-64). It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Chandran before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the content scoring of Chandran in order to obtain a content feed that is updated due to content scoring models. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.
In regards to dependent claim 4, Chandran teaches the method of claim 1:
In response to the user performing a third interaction with the content item, determining a third score to assign to the interaction and updating the resurface score associated with the content item with the third score, wherein the third score is determined to be higher when the interaction comprises the user sharing the content item with another user than when the interaction comprises the user viewing the content item (Chandran, “What may be considered consumption of a content item may differ between different users and may be heuristically based on client side logic,” “way of non-limiting example, the user types may include an “active engager,” a “passive viewer,” a “new user,” a “popular user” (e.g., a celebrity), a user interested in an aspect of a product, among other types. Other user types may be more specifically correlated with an interaction type (e.g., endorsing, commenting, resharing, voting, clicking on, viewing, expanding, and so on,” “The architecture 200 includes multiple predictive models and/or functions, including an endorsement model 210, a reshare model 215, a comment model 220, and a media click model 225 (hereafter “models 210-225”). Each model may use machine learning and/or statistics to generate a score predictive of a type of user engagement,” Column 6 Lines 49-64). It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Chandran before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the content scoring of Chandran in order to obtain a content feed that is updated due to content scoring models. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.
In regards to dependent claim 6, Chandran teaches wherein each of a plurality of interactions is assigned a weight, the first interaction and the second interaction are each one of the plurality of interactions, and wherein determining the score further comprises:
determining the first resurface score to assign to the interaction based on a weight of the plurality of weights assigned to the interaction (Chandran, Column 8 Lines 60-66). It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Chandran before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the content scoring of Chandran in order to obtain a content feed that is updated due to content scoring models. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.
In regards to dependent claim 7, Chandran teaches wherein a number of times the interaction is performed is associated with the first interaction performed by the user on the first content item, and wherein the method further comprises:
incrementing the number of times the first interaction is performed each time the user performs the interaction on the first content item; and determining the score to assign to the first interaction using a first weight for the first interaction when the number of items performed is below a threshold number and using a second weight for the interaction when the number of times performed is equal to or above the threshold number (Chandra, Column 8 Lines 14-34).  It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Chandran before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the content scoring of Chandran in order to obtain a content feed that is updated due to content scoring models. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.
In regards to dependent claim 8, Chandran teaches: 
In response to the user performing a third interaction with the content item, determining a third score to assign to the interaction and updating the resurface score associated with the content item with the third score, wherein a duration of viewing associated with the interaction performed by the user, the interaction is the first content item being displayed on the display of the client device, and wherein the method farther comprises:
incrementing the duration of viewing in accordance with a duration the first content item is displayed on the display of the client device; and determining the score to assign to the interaction using a first weight for the interaction when the duration of viewing is below a threshold number and using a second weight for the interaction when the duration of viewing is equal to or above the threshold number (Chandra, Column 8 Lines 14-34).    It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Chandran before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the content scoring of Chandran in order to obtain a content feed that is updated due to content scoring models. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.
In regards to dependent claim 9, Chandran teaches in response to a selection of the user interface item for the user to view the content item, updating the plurality of weights based on interactions performed on the first content item by the user (Chandran, Column 8 Lines 60-66). It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Chandran before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the content scoring of Chandran in order to obtain a content feed that is updated due to content scoring models. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.
In regards to dependent claim 10, Chandran teaches wherein the user interface item is a first user interface item and wherein displaying, on the display of the client device, the user interface comprising the user interface item for the user to view the content item, further comprises:
displaying a second user interface item for the user to indicate that the user is not interested in the content item: and in response to a selection of the second user interface item, updating the plurality of weights based on interactions performed on the first content item by the user and the selection of the second user interface item (Chandran, Column 8 Lines 60-66). It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Chandran before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the content scoring of Chandran in order to obtain a content feed that is updated due to content scoring models. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.
In regards to dependent claim 12, Chandran teaches sending the content item to a second client device associated with a second user, and updating the plurality of weights based on interactions performed on the first content item by the second user (Chandran, Column 7 Lines 54-67). It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Chandran before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the content scoring of Chandran in order to obtain a content feed that is updated due to content scoring models. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.
In regards to dependent claim 14, Chandran teaches wherein determining whether to resurface the content item is further based on a number of days since a last resurfacing of the content item or based on a number of content items generated by the client device of the user since the last resurfacing of the content item (Chandran, Column 9 Lines 5-25). It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Chandran before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the content scoring of Chandran in order to obtain a content feed that is updated due to content scoring models. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.
In regards to dependent claim 16, Chandran teaches processing the content item to identify objects within an image of the content item; determining scores for each of the identified objects; and updating the resurface score with the scores for each of the identified objects (Chandran, Column 4 Lines 21-33). It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Chandran before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the content scoring of Chandran in order to obtain a content feed that is updated due to content scoring models. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.
In regards to dependent claim 17, Chandran teaches where the processing the content item further comprises:
identifying the objects within the image based on a list of objects stored within the messaging system (Chandran, Column 4 Lines 21-33). It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Chandran before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the content scoring of Chandran in order to obtain a content feed that is updated due to content scoring models. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of St. Clair, Chandran and Cohen et al. (hereinafter Cohen, US 2018/0173376).
In regards to dependent claim 11, Cohen teaches wherein the updating the plurality of weights is further based on using logistical regression (Cohen, [0022]). It would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Cohen before him before the effective filing date of the claimed invention, to modify the content feed updating taught by Yu to include the logistical regression of Cohen in order to obtain a content feed that is updated using logistical regression. One would have been motivated to make such a combination because it will provide more accurate items that the user will be interested in.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171